Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-136275, filed on 07/08/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2018, 02/05/2019, 12/26/2019, 11/13/2020, and 03/23/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US20110133697) in view of Fujii (US20120176092; Presented in IDS dated 12/04/2018, US Patent Reference AA) and Cho (US20140312910).
	In regards to Claim 1, Matsuura teaches “An electricity storage device (battery pack 10 – [0027], Figure 1), comprising: a battery part (battery pack includes rechargeable battery in the battery pack – [0027]); and a control part configured to control charge and discharge of the battery part (controller 12 to control charging and discharging – [0027], Figure 1), wherein the battery part is capable of discharging from a full charge capacity to a preset set capacity (calculation is repeated until the relative remaining capacity decreases to 4%, S15, S20 – [0051], [0055], Figure 4), the control part is capable of executing a full charge capacity correction mode (calculation steps are repeated until relative remaining capacity decreases to 4% as lowering discharging limit capacity, the new FCC is set by step 16, step 21 – [0055] – Figure 4), the full charge capacity correction mode executes: a remaining capacity calculation operation in which, when the battery part has discharged from the full charge capacity to the set capacity (Discharging operation with FFC, fully charged capacity, or FFCnew, learned fully charged capacity, calculation is repeated until the relative remaining capacity decreases to 4%, S15, S20 – [0051], [0055], Figure 4); and a consumed capacity calculation operation in which a consumed capacity consumed from the full charge capacity to the set capacity is calculated by calculating a current amount of the battery part during a time period from the full charge capacity to the set capacity (remaining capacity calculation function in the controlling integrates the amount of power acquired based on the amount acquired based on a charging/discharging current value and a current flowing time whereby calculating a charged capacity or discharge capacity, and the remaining capacity calculating function serves to calculate the ratio of the remaining capacity to the fully charged capacity as a relative remaining capacity – [0038]; calculation during an actual discharging amount per the predetermined unit time, Step 13 – [0050], Figure 4).”
	Matsuura does not teach “a remaining capacity corresponding to a first voltage of the battery part in a state of having discharged to the set capacity is calculated based on a preset correlation between a voltage and a battery capacity of the battery part.”
	Fujii teaches “a remaining capacity corresponding to a first voltage of the battery part in a state of having discharged to the set capacity is calculated based on a preset correlation between a voltage and a battery capacity of the battery part (inflection points indicate a change of a correlation between a battery voltage and a state of charge as a remaining battery capacity – [0011]; inflection point indicates the correlation between the battery voltage and the SOC – [0059]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuura to incorporate the teaching of Fujii to use a correlation between the battery voltage and SOC. Doing so would improve the accuracy of the determination of the fully charged state capacity.
	Matsuura in view of Fujii does not teach “a sum of the remaining capacity and the consumed capacity is set as the full charge capacity.”
	Cho teaches “and a sum of the remaining capacity and the consumed capacity is set as the full charge capacity (Equation 6 details Qrm = Qau + Qeoc – Qstart + Qcc3 in [0092].  This equates the remaining capacity (Qrm) as equal to the total capacity (Qua + Qeoc), where Qua is the total usable capacity and Qeoc is the uncharged capacity, minus the used capacity (Qstart)).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuura in view of Fujii to incorporate the teaching of Cho to take the calculation relating to the remaining capacity and the used capacity to determine the total capacity. Doing so would improve the efficiency of the determination of the fully charged state of the battery.

	In regards to Claim 2, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above and Matsuura further teaches “the full charge capacity correction mode is executed when the battery part executes only discharging from the full charge capacity to the set capacity (Discharging operation with FFC, fully charged capacity, or FFCnew, learned fully charged capacity, calculation is repeated until the relative remaining capacity decreases to 4%, S15, S20 – [0051], [0055], Figure 4).”

	In regards to Claim 3, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above and Fujii further teaches “the control part has a voltage detector that detects a voltage of the battery part (voltage detection section – [0030]), obtains as the first voltage of the battery part after a predetermined time period has elapsed since the set capacity is reached (voltage detection section detections voltage and calculates voltage change rate per unit time – [0030]).”
(integrated current value having positive and negative values, where the battery is charged and discharged with the same amount, the integrated current value becomes zero – [0059]).”

	In regards to Claim 4, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above and Matsuura further teaches “the battery part comprises a plurality of secondary battery groups that are connected in series (three pairs of battery cells are connected with each other in serial – [0028]), the voltage detector is capable of detecting voltages of the secondary battery groups (voltage detection section to detect voltage of battery – [0030]).”
	Cho further teaches “in a state in which the current balance in the battery part is set to substantially 0 and a state of the set capacity is maintained (integrated current value having positive and negative values, where the battery is charged and discharged with the same amount, the integrated current value becomes zero – [0059])
	Fujii further teaches “the control part obtains a minimum voltage of the secondary battery groups after a predetermined time period has elapsed since the set capacity is reached (voltage detection section detections voltage and calculates voltage change rate per unit time – [0030]; minimum necessary voltage for driving the device is the discharge stop voltage – [0077]), and in the remaining capacity calculation operation, the remaining capacity is calculated based on the first voltage and the minimum voltage (remaining capacity that remains in the battery when the voltage value of the battery drops to the minimum voltage for driving the device – [0077]).”

	In regards to Claim 5, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above and Matsuura further teaches “the battery part comprises a plurality of secondary battery groups that are connected in series (three pairs of battery cells are connected with each other in serial – [0028]), the control part is configured to repeatedly execute the full charge capacity correction mode (the learned fully-charged capacity can be updated every when a predetermined cycle of charging/discharging operation ends – [0016]), and when only discharging from the full charge capacity to the set capacity is executed (calculation steps are repeated until relative remaining capacity decreases to 4% as lowering discharging limit capacity – Figure 4).”
	Fujii further teaches “the full charge capacity correction mode is performed when a predetermined time period has elapsed since a previous full charge capacity is set (voltage change rate curve shows the voltage change after a predetermined elapse of time and the battery is deteriorated – [0032]; battery reaches full charging capacity at the battery capacity after the predetermined elapse of time – [0034]).”

	In regards to Claim 6, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above and Matsuura further teaches “in the consumed capacity calculation operation, the consumed capacity is calculated by integrating a current amount of the battery part from the full charge capacity to the set capacity (remaining capacity calculation function in the controlling integrates the amount of power acquired based on the amount acquired based on a charging/discharging current value and a current flowing time whereby calculating a charged capacity or discharge capacity, and the remaining capacity calculating function serves to calculate the ratio of the remaining capacity to the fully charged capacity as a relative remaining capacity – [0038]).”

	In regards to Claim 10, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above and Matsuura further teaches “the preset set capacity is from 10% to 50% of the full charge capacity.” While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114. As Matsuura teaches the “preset set capacity” is set to 4%, Matsuura does not restrict it to 4% and would still be functional at any range such as being between 10% and 50%.

	In regards to Claim 11, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above and Matsuura further teaches “the preset set capacity is from 20% to 40% of the full charge capacity.” While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114. As Matsuura teaches the “preset set capacity” is set .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Fujii, Cho, and Tenmyo (US20160327613).
	In regards to Claim 7, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above except for “a power conversion device that converts between AC power and DC power, wherein the electricity storage system is electrically connectable to a power generating device, and is capable of charging the electricity storage device with power generated by the power generating device.”
	Tenmyo teaches “a power conversion device that converts between AC power and DC power, wherein the electricity storage system is electrically connectable to a power generating device, and is capable of charging the electricity storage device with power generated by the power generating device (converter 40 converts AC power supplied into DC power, to charge the battery module 20 – [0022], Figure 1).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuura in view of Fujii and Cho to incorporate the teaching of Tenmyo to incorporate an ACDC converter for charging the battery module. Doing so would improve the accuracy of the calculation of the fully charge capacity of the battery.

Claim 8, Matsuura in view of Fujii, Cho, and Tenmyo discloses the claimed invention as detailed above and Tenmyo further teaches “the power conversion device is electrically connectable to a system power supply, and is capable of converting AC power supplied from the system power supply to DC power to be used to charge the electricity storage device (converter 40 converts AC power supplied into DC power, to charge the battery module 20 – [0022], Figure 1; power supply device connected to commercial alternating current power supply – [0017]).”

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Fujii, Cho, and Liu (CN102761141A).
	In regards to Claim 9, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above and Cho further teaches “wherein the control part, in a state in which a current balance in the battery part is set to substantially 0 and the set capacity is maintained (integrated current value having positive and negative values, where the battery is charged and discharged with the same amount, the integrated current value becomes zero – [0059]).”
	Fujii further teaches “obtains as the first voltage of the battery part after a predetermined time period has elapsed since the set capacity is reached (voltage detection section detections voltage and calculates voltage change rate per unit time – [0030]).”
	Matsuura in view of Fujii and Cho does not teach “a display device capable of obtaining and displaying information about power of the electricity storage device, and the display device, in the full charge capacity correction mode, does not update the information about the 
	Liu teaches “a display device capable of obtaining and displaying information about power of the electricity storage device (information of the maximum charge capacity and state of health of the battery is displayed to the user – [0028]), and the display device does not update the information about the power of the electricity storage device during a predetermined time period after the battery part has reached the set capacity (The information is displayed to the user after a sampling period of the information being determined – [0018]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuura in view of Fujii and Cho to incorporate the teaching of Liu to incorporate a display for the battery information. Doing so would improve the determination and correction of the charge capacity of a battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863